In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3569 
LISA ALLEN and MISTY DALTON, 
                                                Plaintiffs‐Appellants, 

                                  v. 

GREATBANC TRUST CO., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 15 C 3053 — James B. Zagel, Judge. 
                     ____________________ 

     ARGUED APRIL 12, 2016 — DECIDED AUGUST 25, 2016 
                 ____________________ 

    Before WOOD, Chief Judge, and FLAUM and WILLIAMS, Cir‐
cuit Judges. 
    WOOD, Chief Judge. GreatBanc is the fiduciary for an em‐
ployee  stock  ownership  plan  (“the  Plan”)  for  employees  of 
Personal‐Touch, a home‐health‐care company. In that role, it 
facilitated a transaction in which the Plan purchased a num‐
ber of shares in the company with a loan from the company 
itself. Unfortunately, the shares turned out to be worth much 
2                                                     No. 15‐3569 

less than the Plan paid, leaving the Plan with no valuable as‐
sets and heavily indebted to the company’s principal share‐
holders.  The  Plan’s  participants,  all  employees  of  Personal 
Touch, wound up being on the hook for interest payments on 
the loan. Employees Lisa Allen and Misty Dalton brought this 
action under section 502 of the Employee Retirement Income 
Security Act (ERISA), 29 U.S.C. § 1132, raising two theories of 
recovery:  first,  that  GreatBanc  engaged  in  transactions  that 
section 406 of ERISA prohibits, see 29 U.S.C. § 1106; and sec‐
ond, that GreatBanc breached its fiduciary duty under ERISA 
section 404, 29 U.S.C. § 1104, by failing to secure an appropri‐
ate valuation of the Personal‐Touch stock. The district court 
initially  dismissed  the  complaint  without  prejudice,  but  it 
later  converted  the  judgment  to  one  with  prejudice  after 
plaintiffs  opted  not  to  amend  their  complaint.  Because  the 
plaintiffs plausibly alleged both a prohibited transaction and 
a breach of fiduciary duty, we reverse the judgment of the dis‐
trict court and remand for further proceedings.  
                                 I 
   At this stage, we present the facts as alleged in the com‐
plaint in the light most favorable to plaintiffs. Employee stock 
ownership plans (ESOPs) are meant to be a way for compa‐
nies to provide employees with a stake in the enterprise. See 
29 U.S.C. § 1002. Personal‐Touch, a privately held entity, is the 
sponsor of the Plan at issue here. See 29 U.S.C. § 1002(16)(B). 
Sponsors are responsible for administering ESOPs and often 
appoint independent trustees to carry out that job. Personal‐
Touch appointed GreatBanc as Trustee of the Plan in 2010 for 
the purpose of representing the Plan in the proposed stock‐
purchase transaction.  
No. 15‐3569                                                       3 

   On December 9, 2010, GreatBanc instructed the Plan to ac‐
quire  an  unknown  amount  of  stock  from  Personal‐Touch’s 
shareholders for $60 million. Before this acquisition, Personal‐
Touch’s  principal  shareholders  owned  100  percent  of  its 
shares. The plaintiffs do not know whether GreatBanc hired 
any financial advisors to review the transaction. The principal 
shareholders arranged for the Plan to finance this transaction 
through a loan they gave to the Plan at a 6.25% interest rate; 
the record does not reveal why the Plan did not use outside 
funding.  
     The  ink  was  hardly  dry  on  the  acquisition  papers  when 
the  value  of  Personal‐Touch’s  stock  began  to  tank.  Twenty‐
two days later, the complaint asserts and GreatBanc accepts 
for  present  purposes,  the  Plan’s  stock  was  estimated  to  be 
worth some $13 million (almost 22%) less than what the Plan 
paid for it. By late 2011, the estimated value of the stock had 
declined by almost 50%, and by December 31, 2013, the Plan’s 
shares  were  worth  only  around  $26.6  million.  The  selling 
shareholders,  however,  were  relatively  untouched  by  these 
developments. Rather than holding a rapidly depreciating as‐
set in the form of the stock, they had become creditors of the 
Plan (and thus indirectly the employees) and the recipients of 
a secure flow of principal and interest payments on the origi‐
nal $60 million loan. The plaintiffs felt that they had drawn 
the short straw: they sued GreatBanc, alleging that it violated 
its  fiduciary  responsibilities  under  ERISA  by  approving  a 
purchase of stock at too high a price and by facilitating two 
prohibited transactions: (1) the Plan’s purchase of stock from 
the company, and (2) the loan to the Plan that funded the pur‐
chase. See 29 U.S.C. § 1106(a) and (b). 
4                                                         No. 15‐3569 

    The complaint alleges that GreatBanc did not conduct any 
inquiry into whether whoever was responsible for Personal‐
Touch’s financial projections had a conflict of interest, did not 
undertake an independent investigation of Personal‐Touch’s 
revenues, and failed to seek any remedy for the overpayment 
for the stock. The complaint originally alleged that 4.25% was 
the  customary interest  rate for an ESOP transaction such as 
the one that took place, but it retracted that detail in sur‐reply. 
Last, the complaint notes that GreatBanc entered into a settle‐
ment with the Department of Labor in 2014 (after the transac‐
tion), binding it to specific policies and procedures for analyz‐
ing  stock  valuation  in  ESOP  transactions;  the  settlement, 
plaintiffs imply, was designed to address its record of short‐
comings as a fiduciary.  
    The  district  court  dismissed  the  complaint,  finding  that 
the plaintiffs had not sufficiently pleaded breach of fiduciary 
duty according to the standard outlined in Fifth Third Bancorp 
v. Dudenhoeffer, 134 S. Ct. 2459 (2014). Dudenhoeffer held that 
“where  a  stock  is  publicly  traded,  allegations  that  a  fiduciary 
should have recognized from publicly available information 
alone that the market was over‐ or undervaluing the stock are 
implausible as a general rule, at least in the absence of special 
circumstances.”  Id.  at  2471  (emphasis  added).  A  plaintiff  in 
this type of case must therefore point to those “special circum‐
stances” in her complaint, in order to survive a motion to dis‐
miss. Believing that this rule applied and that no special cir‐
cumstances existed, the district court dismissed the breach‐of‐
fiduciary‐duty  claim.  It  rejected  the  prohibited‐transaction 
claim  for  much  the  same  reason,  finding  that  the  question 
whether  the  Plan  paid  a  fair  price  for  the  stock  was  not 
properly alleged.  
No. 15‐3569                                                         5 

                                 II 
    We apply the usual de novo standard of review to the dis‐
trict court’s rulings and accept the facts as alleged for present 
purposes. Wilczynski v. Lumbermens Mut. Casualty Co., 93 F.3d 
397, 401 (7th Cir. 1996); Alexander v. United States, 721 F.3d 418, 
423 (7th Cir. 2013). No heightened pleading standard applies 
here; it is enough to provide the context necessary to show a 
plausible claim for relief. See Dudenhoeffer, 134 S. Ct. at 2471 
(citing  Ashcroft  v. Iqbal, 556 U.S.  662, 677–80  (2009), and  Bell 
Atlantic Corp. v. Twombly, 550 U.S. 544, 554–63 (2007)). We con‐
sider first the plaintiffs’ prohibited‐transaction argument, and 
then their broader claim for breach of fiduciary duty.  
                                 A 
   ERISA  identifies  a  number  of  transactions  that  are  flatly 
prohibited between a plan and a party in interest, or a plan 
and a fiduciary. See ERISA § 406, 29 U.S.C. § 1106. The provi‐
sion at issue here are the prohibitions in section 406(a), which 
provides as follows: 
       Except as provided in section 1108 of this title: 
       (1) A fiduciary with respect to a plan shall not 
       cause the plan to engage in a transaction, if he 
       knows  or  should  know  that  such  transaction 
       constitutes a direct or indirect– 
           (A) sale  or  exchange,  or  leasing,  of  any 
           property between the plan and a party in 
           interest; 
           (B) lending of money or other extension 
           of credit between the plan and a party in 
           interest; 
6                                                        No. 15‐3569 

           (C) furnishing of goods, services, or facil‐
           ities between the plan and a party in in‐
           terest; 
           (D) transfer to, or use by or for the benefit 
           of a party in interest, of any assets of the 
           plan; or 
           (E) acquisition,  on  behalf  of  the  plan,  of 
           any  employer  security  or  employer  real 
           property in violation of section 1107(a) of 
           this title. 
       (2) No fiduciary who has authority or discretion 
       to control  or manage the assets of a plan shall 
       permit the plan to hold any employer security 
       or employer real property if he knows or should 
       know  that  holding  such  security  or  real  prop‐
       erty violates section 1107(a) of this title. 
29  U.S.C.  §  1106(a).  The  exceptions  found  in  section  408,  29 
U.S.C. § 1108, include the acquisition of employer stock if it is 
for “adequate consideration.” 29 U.S.C. § 1108(e)(1). Section 
408(b)(3) exempts a loan to an ESOP if the loan is primarily 
for the benefit of plan participants and beneficiaries and at an 
interest  rate  “not  in  excess  of  a  reasonable  rate.”  29  U.S.C. 
§ 1108(b)(3). 
    The complaint alleges a purchase of employer stock by the 
Plan and a loan by the employer to the Plan, both of which are 
indisputably  prohibited  transactions  within  the  meaning  of 
section  406.  GreatBanc  can  prevail  only  if  it  can  take  ad‐
vantage of one of section 408’s exemptions. It never raised any 
such  affirmative  defense,  however;  it  took  the  position  in‐
stead that the plaintiffs have the burden of pleading facts that 
No. 15‐3569                                                        7 

would negate the applicability of section 408’s exemptions and 
that they failed to do so. Plaintiffs counter that GreatBanc had 
the burden of both pleading and proving the applicability of 
a section 408 exemption.    
     The district court noted, correctly, that GreatBanc would 
carry the burden at trial of proving that the Plan had paid ad‐
equate consideration for the Personal‐Touch stock. But at that 
point,  it  jumped  ahead  and  found  that  both  the  prohibited‐
transaction and the fiduciary‐breach claim would turn on the 
same question: whether the Plan paid a fair price for the stock. 
It found the complaint deficient on that point, criticizing it for 
failing adequately to allege that the interest rate provided by 
Personal‐Touch was unreasonable. This, it concluded, was fa‐
tal to both theories plaintiffs were presenting. 
    There are a number of problems with this approach, but 
we will focus primarily on the procedural ones. A plaintiff al‐
leging a claim arising out of a prohibited transaction involv‐
ing an exchange of stock between a plan and a party in inter‐
est need not plead the absence of adequate consideration, and 
so  here  plaintiffs  were  under  no  obligation  to  say  anything 
about the interest rate on the inside loan GreatBanc received 
from the stockholders. It was enough that the transaction was 
a  prohibited  one;  fair  consideration  enters  the  picture  only 
through section 408(b)(3) and (e)(1). 
    GreatBanc defends the district court’s reasoning by blend‐
ing plaintiffs’ two theories together. It argues (on the assump‐
tion that the fiduciary‐duty claim is inadequate) that allowing 
a prohibited‐transaction claim to proceed based on the same 
facts as a dismissed fiduciary‐breach claim would cause the 
“perverse result … [that] a complaint may fail to state suffi‐
8                                                       No. 15‐3569 

cient facts to support a breach of fiduciary duty claim, yet sur‐
vive a motion to dismiss as to a companion prohibited trans‐
action claim notwithstanding those same deficient facts.” But 
there is nothing perverse about this at all. Congress saw fit in 
ERISA to create some bright‐line rules, on which plaintiffs are 
entitled  to  rely.  Nothing  compelled  Congress  to  mimic  the 
common law of breach of fiduciary duty in the statute.  
    More  fundamentally,  an  ERISA  plaintiff  need  not  plead 
the absence of exemptions to prohibited transactions. It is the 
defendant who bears the burden of proving a section 408 ex‐
emption, Fish v. GreatBanc Trust Co., 749 F.3d 671, 685 (7th Cir. 
2014); Keach v. U.S. Trust Co., 419 F.3d 626, 633 (7th Cir. 2005), 
and the burden of pleading commonly precedes the burden 
of  persuasion.  See  Gomez  v.  Toledo,  446  U.S.  635,  640  (1980) 
(burden  of  pleading  defense  rests  with  the  defendant).  The 
fact that this court may not have had the occasion to label the 
section  408  exemptions as affirmative  defenses is of no mo‐
ment. GreatBanc itself argued in Fish that section 408 exemp‐
tions are affirmative defenses, and therefore a plaintiff need 
not have actual knowledge of facts constituting a section 408 
exemption in order for the statute of limitations to begin run‐
ning. Evidently it has had a change of heart in this case, but it 
was right the first time. We now hold squarely that the section 
408  exemptions  are  affirmative  defenses  for  pleading  pur‐
poses, and so the plaintiff has no duty to negate any or all of 
them. See Stuart v. Local 727, Int’l Bhd. of Teamsters, 771 F.3d 
1014, 1018 (7th Cir. 2014) (“A plaintiff is not required to negate 
an affirmative defense in his or her complaint[.]”).  
    Five of our sister circuits agree with the position that sec‐
tion 408 exemptions are affirmative defenses, or that the de‐
fendant bears the burden of proof, or both. See Braden v. Wal‐
No. 15‐3569                                                          9 

Mart Stores,  Inc., 588 F.3d 585, 601 n.10  (8th  Cir.  2009)  (“[A] 
plaintiff need not plead facts responsive to an affirmative de‐
fense before it is raised[.]”); Harris v. Amgen, Inc., 788 F.3d 916, 
943 (9th Cir. 2015), revʹd on other grounds, 136 S. Ct. 758 (2016) 
(“[T]he existence of an exemption under § 1108(e) is an affirm‐
ative defense[.]”); Elmore v. Cone Mills Corp., 23 F.3d 855, 864 
(4th Cir. 1994) (proper allocation of § 408 burden waived by 
plaintiffs by not raising at trial); Lowen v. Tower Asset Mgmt., 
Inc., 829 F.2d 1209, 1215 (2d Cir. 1987) (burden on fiduciary to 
prove  exemption);  Donovan  v.  Cunningham,  716  F.2d  1455, 
1467–68 (5th Cir. 1983) (“[W]e hold that the ESOP fiduciaries 
will carry their burden to prove that adequate consideration 
was  paid[.]”).  Although  some  of  these  decisions  from  other 
circuits  predate  Twombly  and  Iqbal,  Dudenhoeffer  post‐dates 
those cases and makes it clear that there is no special pleading 
regime for this part of ERISA.  
    GreatBanc attempts to differentiate the section 408 exemp‐
tions from affirmative defenses by reference to Twombly’s dis‐
tinction between an affirmative defense and an “obvious al‐
ternative explanation.” Twombly, 550 U.S. at 567. In the latter 
case, the plaintiff needs to include enough to dispel the alter‐
native  story  (or  more  accurately,  to  indicate  that  a  rational 
trier of fact could so find). But the exemptions from prohibited 
transactions do not provide alternative explanations; they as‐
sume that a transaction in the prohibited group occurred, and 
they add additional facts showing why that particular one is 
acceptable.  That  is  how  affirmative  defenses  work.  In  our 
case, it would make little sense to characterize payment of a 
fair price for employer stock or lending money to the Plan at 
a reasonable interest rate as an “obvious alternative explana‐
tion,” rather than as an additional fact justifying the otherwise 
troublesome deal. 
10                                                      No. 15‐3569 

    GreatBanc’s last argument here is  an  appeal to  policy: it 
argues that there will be a flood of prohibited‐transaction lit‐
igation if all that must be alleged is the occurrence of a section 
406  transaction.  This  strikes  us  as  overwrought.  Rational 
plans will sue only when (taking Rule 11 constraints into ac‐
count, among others) there is a reason to do so. If an  ESOP 
transaction is successful, employees who have invested in the 
ESOP  will  not  have  any  motive  to  bring  an  ERISA  lawsuit 
over  the  exchange  of  stock  between  the  company  and  the 
Plan. If it fails, they are likely to give it closer scrutiny, but not 
all failures stem from ERISA violations. A district court has 
ample tools to screen frivolous claims, and the Twombly‐Iqbal 
pleading standards require the plaintiffs to cross the line from 
the “possible” violation to the “plausible.”  
    GreatBanc fears that our holding will allow a suit any time 
a trustee so much as purchases something as trivial as a chair 
for a person to sit in, or pays a financial adviser for investment 
advice.  But  why  would  a  beneficiary  sue  the  trustee  over  a 
chair? And a beneficiary would have reason to sue over in‐
vestment advice only if she had no reason to believe the trans‐
action was exempt under section 408; otherwise, it would be 
a waste of time and resources. As the attorney for amicus cu‐
riae Department of Labor pointed  out at  oral argument, po‐
tential plaintiffs’ cost‐benefit analyses will also weigh against 
bringing suits where the plaintiff cannot point to any actual 
harm that was caused by the prohibited transaction. Sanctions 
under  Federal  Rule  of  Civil  Procedure  11  serve  as  an  addi‐
tional deterrent against obviously exempt prohibited‐transac‐
tion claims. 
     If there is an administrative problem to be worried about, 
it is the chance that courts would start requiring plaintiffs to 
No. 15‐3569                                                           11 

negate all section 408 exemptions in their complaints. Plead‐
ing the absence of the exemption in subsection (b)(19), for ex‐
ample, would be particularly burdensome: it exempts “cross 
trading” between a plan and an account managed by the same 
investment manager where nine specific conditions are met, 
some  of  which  have  further  exceptions  contained  within 
them. 29 U.S.C. § 1108(b)(19). Requiring a plaintiff to demon‐
strate that subsection (b)(19) is not met in order to bring a pro‐
hibited‐transaction  claim  would  prematurely  defeat  many 
claims where the plaintiffs lack access to detailed information 
about  the  plan  manager’s  dealings  with  other  entities.  Alt‐
hough GreatBanc contended at oral argument that it is a Rule 
11  violation  “not  to  even  ask”  a  defendant  for  information 
about, for instance, how stock was valued, we find it implau‐
sible  that  any  would‐be  defendant  would  voluntarily  turn 
over  confidential  financial  information  of  that  kind  without 
the protections of the discovery process. We decline to add a 
pre‐pleading requirement that plaintiffs ask nicely for infor‐
mation they need—but cannot compel access to—before filing 
their complaint. 
    ERISA is a “remedial statute to  be liberally construed in 
favor of employee benefit fund participants.” Kross v. W. Elec. 
Co.,  Inc.,  701  F.2d  1238,  1242  (7th  Cir.  1983).  Section  408  ex‐
emptions are affirmative defenses for the defendant, not items 
that  a  prohibited‐transaction  plaintiff  must  address  in  her 
complaint.  
                                     B 
   In order to state a claim for breach of fiduciary duty under 
ERISA,  the  plaintiff  must  plead  “(1)  that  the  defendant  is  a 
plan  fiduciary;  (2)  that  the  defendant  breached  its  fiduciary 
duty; and (3) that the breach resulted in harm to the plaintiff.” 
12                                                         No. 15‐3569 

Kenseth  v.  Dean  Health  Plan,  Inc.,  610  F.3d  452,  464  (7th  Cir. 
2010)  (citing Kannapien  v. Quaker Oats  Co., 507 F.3d  629,  639 
(7th Cir. 2007)). The first and third elements are not at issue 
here; we need address only whether the plaintiffs sufficiently 
pleaded breach. The facts alleged must “provide sufficient de‐
tail to present a story that holds together.” Alexander, 721 F.3d 
at 422 (internal quotation marks omitted).  
    ERISA imposes duties of loyalty and prudence on a plan 
fiduciary. 29 U.S.C. § 1104(a)(1)(A)–(B). Loyalty requires a fi‐
duciary to act “for the exclusive purpose” of providing bene‐
fits to participants. Id. (“[A] fiduciary shall discharge his du‐
ties with respect to a plan solely in the interest of the partici‐
pants and  beneficiaries[.]”). Prudence requires the fiduciary 
to act “with the care, skill, prudence, and diligence under the 
circumstances then prevailing that a prudent [person] acting 
in a like capacity and familiar with such matters would use in 
the conduct of an enterprise of a like character and with like 
aims.” Id. This includes choosing wise investments and mon‐
itoring investments to remove imprudent ones. Tibble v. Edi‐
son Int’l, 135 S. Ct. 1823, 1828–29 (2015). In order to assess the 
prudence of the fiduciary’s actions, they must be evaluated in 
terms of both procedural regularity and substantive reasona‐
bleness. Fish, 749 F.3d at 680. 
                                   1 
   The  central  allegation  in  the  present  complaint  is  that 
GreatBanc  failed  to  conduct  an  adequate  inquiry  into  the 
value of Personal‐Touch’s stock. See Armstrong v. LaSalle Bank 
Nat. Assʹn, 446 F.3d 728 (7th Cir. 2006) (reversing district court 
summary judgment order on triable issue of fact of whether 
ESOP trustee exercised prudence in stock valuation for pur‐
poses of setting a redemption price). Although the plaintiffs 
No. 15‐3569                                                        13 

could  not  describe  in  detail  the  process  GreatBanc  used,  no 
such  precision  was  essential.  It  was  enough  to  allege  facts 
from which a factfinder could infer that the process was inad‐
equate.  As  the  Eighth  Circuit  explained  in  Braden,  a  district 
court errs in making the “assumption that [the plaintiff] was 
required  to  describe  directly  the  ways  in  which  appellees 
breached their fiduciary duties”; rather, it is “sufficient for a 
plaintiff  to  plead  facts  indirectly  showing  unlawful  behav‐
ior.” 588 F.3d at 595. This is particularly true in ERISA cases 
because  “ERISA  plaintiffs  generally  lack  the  inside  infor‐
mation necessary to make out their claims in detail unless and 
until  discovery  commences.”  Id.  at  598.  We  agree  with  the 
Eighth Circuit: an ERISA plaintiff alleging breach of fiduciary 
duty does not need to plead details to which she has no access, 
as long as the facts alleged tell a plausible story.  
    The plaintiffs met this burden: they alleged that the stock 
value dropped dramatically after the sale (implying that the 
sale price was inflated), that the loan came from the employer‐
seller rather than from an outside entity (indicating that out‐
side funding was not available), and that the interest rate was 
uncommonly high (implying that the sale was risky, or that 
the shareholders executed the deal in order to siphon money 
from the Plan to themselves). These facts support an inference 
that GreatBanc breached its fiduciary duty, either by failing 
to conduct an adequate inquiry into the proper valuation of 
the shares or by intentionally facilitating an improper trans‐
action.   
   This  was  enough  to  permit  the  plaintiffs  to  move  ahead 
with their case. GreatBanc remains free to move for summary 
judgment after discovery on the grounds that its process for 
conducting a valuation of the stock was adequate. It can also 
14                                                    No. 15‐3569 

argue  that  a  fiduciary  need  not  be  prescient  about  future 
stock‐value movements. See DeBruyne v. Equitable Life Assur‐
ance Soc’y of the United States, 920 F.2d 457, 465 (7th Cir. 1990). 
But plaintiffs will be  free to compare  whatever steps Great‐
Banc actually took with the procedures that a prudent fiduci‐
ary would use. 
    GreatBanc’s  (and  the  district  court’s)  reliance  on  Duden‐
hoeffer  is  unwarranted.  In  Dudenhoeffer,  the  Supreme  Court 
held that ERISA fiduciaries conducting ESOP transactions can 
generally prudently rely on the market value of publicly traded 
stock, absent special circumstances. Dudenhoeffer, 134 S. Ct. at 
2471.  The  Court  suggested  that  the  special  circumstances 
might  include  something  like  available  public  information 
tending to suggest that the public market price did not reflect 
the true value of the shares. Id. at 2472. As we have just em‐
phasized, however, the Court’s holding was limited to pub‐
licly traded stock and relies on the integrity of the prices pro‐
duced by liquid markets. Private stock has no “market price,” 
for the obvious reason that it is not traded on any public mar‐
ket.  The  transaction  between  Personal‐Touch  and  the  Per‐
sonal‐Touch  ESOP  was  an  exchange  involving  only  private 
stock. There is no market price to explain away, and so no rea‐
son to apply any “special circumstances” rule. Additionally, 
another part of Dudenhoeffer’s rationale—the need to protect 
fiduciaries from running up against insider trading law by re‐
lying on non‐public information for stock valuation—has no 
application to the private stock context.  
   GreatBanc  responds  that  Dudenhoeffer’s  rationale  should 
be extended to the private‐stock situation because “an unbi‐
ased,  independent  trustee[’s]”  assessment  of  the  value  of 
stock is at least as reliable as the stock market’s, and therefore 
No. 15‐3569                                                          15 

the special circumstances pleading requirement should apply 
to private stock as well. But saying so does not make it so, and 
GreatBanc has assumed things that may or may not be true in 
a particular case. Was the trustee unbiased? Was it independ‐
ent?  Did  it  have  solid  data  behind  its  assessment?  None  of 
those questions is important in the case of public markets; all 
of them and more are for private holdings. The inference from 
the plaintiffs’ complaint is that GreatBanc did not rely on an 
unbiased, independent assessment, nor did it use an assess‐
ment that started with a trustworthy benchmark. We note as 
well that the Secretary of Labor, although he takes no position 
on the question whether the facts pleaded here are sufficient 
to  allege  a  breach  of  fiduciary  duty,  urges that  Dudenhoeffer 
does not apply to sales of non‐public shares.  
    The  district  court  said  that  in  order  for  the  complaint  to 
survive, the plaintiffs needed to allege “special circumstances 
regarding,  for  example,  a  specific  risk  a  fiduciary  failed  to 
properly assess.” Allen v. GreatBanc Trust Co., No. 15 C 3053, 
2015 WL 5821772, at *3 (N.D. Ill. Oct. 1, 2015). There is no sup‐
port, however, for such a stringent pleading requirement. All 
the plaintiff must do is to plead the breach of a fiduciary duty, 
such as prudence, and to explain how this was accomplished. 
Plaintiffs here accused GreatBanc of failing to conduct an in‐
dependent  assessment  of  the  value  of  stock  and  relying  in‐
stead on an interested party’s number. This is enough to give 
notice of the claim and to allow the suit to proceed.   
                                   2 
    GreatBanc  maintains  that  the  facts  on  which  plaintiffs 
rely—the  post‐transaction  decline  in  stock  value  and  the 
6.25%  interest  rate—are  equally  consistent  with  acceptable 
performance and breach of fiduciary duty and so not enough 
16                                                         No. 15‐3569 

under Twombly and Iqbal. If drop in price were enough, Great‐
Banc argues, every ESOP transaction where there was any de‐
cline in  value  after the transaction would  be subject to suit. 
But the complaint says more than this. It alleges that Great‐
Banc did not engage in a reasonable and prudent process, and 
notes in particular the absence of outsider financing (or any 
other objective benchmark of pricing) for the deal.  
    While the plaintiffs originally claimed that GreatBanc was 
aware that 4.25% was the customary interest rate for a trans‐
action of the kind it was facilitating, they retracted that spe‐
cific number in their sur‐reply, which said more generally that 
the 6.25% interest rate was exorbitant. This was not such an 
outlandish allegation that it could be dismissed out of hand. 
We note that on December 15, 2010, the Federal Reserve prime 
interest  rate  was  3.25%.  See  https://www.comptrol‐
ler.tn.gov/shared/pdf/interesttable.pdf. That aside, the retrac‐
tion of the specific number is unimportant. At this stage, we 
are obliged to take as true the plaintiffs’ alleged facts in deter‐
mining the sufficiency of the complaint, and one of the alleged 
facts  is  that  the  interest  rate  on  the  loan  from  the  principal 
shareholders  was  unreasonably  high.  The  district  court 
should  not  have  dismissed  this  claim  as  “conclusory,”  be‐
cause this was a factual claim, not a legal one. If the plaintiffs 
are unable after discovery to show that the rate was indeed 
high,  GreatBanc  may  be  entitled  to  summary  judgment 
(though that will depend on the entire record at that time).  
    GreatBanc argues that the post‐transaction decline in stock 
value is precisely what economists predict should happen af‐
ter an ESOP transaction, and therefore it is not evidence of fi‐
duciary breach. But whether the 22% decline in value—a de‐
cline that lasted not months but years and ballooned to nearly 
No. 15‐3569                                                     17 

50%—was the result of normal economic forces or something 
more sinister is a matter for a later stage of litigation. We need 
not  answer  whether  any  post‐ESOP  transaction  decline  in 
stock value is enough for a complaint; the decline here was 
significant and accompanied by other indications of a breach 
of fiduciary duty.  
                                C 
    We  note,  finally,  that  the  2014  settlement  agreement  be‐
tween  GreatBanc  and  the  Department  of  Labor,  in  which 
GreatBanc agreed to a specific set of policies and procedures 
for analyzing stock valuation in ESOP transactions because of 
its history of failing properly to execute its fiduciary duties, 
has no effect on the motion to dismiss. GreatBanc points out 
that a settlement agreement is sometimes just a rational busi‐
ness decision and not an admission of any wrongdoing, that 
the complaint does not identify  what  the agreed‐upon  poli‐
cies and procedures were, and that the complaint does not al‐
lege that GreatBanc was not previously following those poli‐
cies and procedures.  
    Even though it may seem odd for a party to enter into a 
settlement  agreement  in  which  it  undertakes  to  do  exactly 
what it has been doing, that is neither here nor there at this 
stage. The plaintiffs would like to use the agreement as evi‐
dence from which an absence of prudence could be inferred, 
but the plaintiffs do not need such particular evidence yet. We 
leave it to the district court to determine, if and when neces‐
sary,  whether  the  settlement  is  admissible  for  evidentiary 
purposes.  
18                                                   No. 15‐3569 

                               III 
    Because the district court erred in dismissing the plaintiffs’ 
claims of breach of fiduciary duty and prohibited transactions 
in violation of ERISA, we REVERSE its judgment and REMAND 
for additional proceedings consistent with this opinion.